In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00113-CR



          WILLIE MACK ADAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30508




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Willie Adams has appealed 1 from his conviction by a jury of engaging in an organized

criminal activity by passing a forged check. The trial court assessed punishment and sentenced

Adams to thirty-five years’ imprisonment. At trial, Adams admitted doing the acts, but claimed

he did so only under duress.

        Adams’ attorney on appeal has filed a brief which states that he has reviewed the record,

very briefly summarizes the evidence elicited during the course of the proceeding, sets out the

procedural history, and states that he has found no issues that could be raised. Counsel has thus

provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. This meets the requirements of Anders v. California, 386 U.S.
738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Adams on December 12, 2012, along with a copy

of his motion to withdraw and his letter informing Adams of his right to file a pro se response

and offering to provide him with a copy of the record should he choose to do so. Counsel has,

therefore, also filed a motion with this Court seeking to withdraw as counsel in this appeal.

        We have determined that this appeal is wholly frivolous.                    We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court. 2




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            February 21, 2013
Date Decided:              February 22, 2013

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from either the date of this opinion or
the date the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                           3